DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-20 directed to an invention non-elected with traverse in the reply filed on 12/3/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Applicant's election with traverse of claims 1-8 in the reply filed on 12/3/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden of search.  This is not found persuasive because the claims are in different classes and subclasses and thus would require additional search.
The requirement is still deemed proper and is therefore made FINAL.

s 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/3/21.


Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method, comprising: receiving a digitized model of at least a portion of a composite structure having an inconsistency, wherein the digitized model includes a pre-calculated heating model that specifies a plurality of areas of the inconsistency for which corresponding different amounts of heating are applied to an uncured composite material that is applied to the inconsistency; generating, from the digitized model, a design for a plurality of heating elements of varying density across the plurality of areas, wherein: the design is configured to cause the plurality of heating elements in a first sub-area of a heat blanket system to generate a first amount of heat in a third area in the plurality of areas, the design is further configured to cause the plurality of heating elements in a second sub-area of the heat blanket system to generate a second amount of heat in a fourth area in the plurality of areas, and the first amount of heat is different than the second amount of heat; and printing, according to the design, the plurality of heating elements on a blanket to manufacture the heat blanket system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748